DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 3, “the groove with the ring” lacks proper antecedent basis.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “at least two… draw rods”, and the claim also recites “preferably three draw rods” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “an inner conical surface (6)…an outer conical surface (5)”, and the claim also recites “preferable (sic) both conical surfaces (5, 6) have a same angle”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (US 7,661,720).
As to claim 1, Nakano et al discloses an ending for a hose (B), comprising a body (4) and a mouthpiece (2) connected with the body; the mouthpiece is designed that an end of the hose can be pushed onto it, and for holding of the hose on the mouthpiece; whereby the ending has a circumferential stop (7) with an opening for the hose placed in an axis of the mouthpiece; the mouthpiece has a waist (2-2) for a pulling on of the hose and the waist follows upon the thickening, the mouthpiece is slidably placed inside the body in order to achieve a movement freedom of the mouthpiece towards the stop (Figs. 1 and 2); the stop is connected with the body, whereby the stop has a touch surface on its circumference, whereby the touch surface is oriented inside, against the thickening on the mouthpiece (Fig. 1); and a difference between the outer diameter of the thickening and the inner diameter of the stop is less than twice the thickness of a wall of the hose.

As to claim 3, Nakano et al discloses the ending for the hose according to claim 1 the mouthpiece (2) is connected with the body by means of a flexible bellow (1/3/5).

As to claim 10, Nakano et al discloses the ending for the hose according to claim 1, wherein the mouthpiece is placed in the cylindrical cavity of the body, whereby the axis of the mouthpiece, the axis of the body and the axis of the stop with the opening are identical.  Refer to Fig. 1.

18, Nakano et al discloses the ending for the hose according to claim 1, wherein the mouthpiece has a cylindrical or elliptical or flattened cross-section, or rectangular or polygonal cross-section with rounded corners.

As to claim 19, Nakano et al discloses the ending for the hose according to claim 1, wherein the body is a part of a piping system.

Claim(s) 1, 10, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croslen (US 1,843,123).
As to claim 1, Croslen discloses an ending for a hose (1), comprising a body (8) and a mouthpiece (2) connected with the body; the mouthpiece is designed that an end of the hose (1) can be pushed onto it, and the mouthpiece has a thickening (3) on its outer end designed for holding of the hose on the mouthpiece; whereby the ending has a circumferential stop (10) with an opening for the hose placed in an axis of the mouthpiece (Fig. 1); the mouthpiece has a waist (concave portion adjacent collar 4) for a pulling on of the hose and the waist follows upon the thickening, the mouthpiece is slidably placed inside the body in order to achieve a movement freedom of the mouthpiece towards the stop (Fig. 1); the stop is connected with the body (Fig. 1), whereby the stop has a touch surface (22) on its circumference, whereby the touch surface is oriented inside, against the 

As to claim 10, Croslen discloses the ending for the hose according to claim 1, wherein the mouthpiece is placed in the cylindrical cavity of the body, whereby the axis of the mouthpiece, the axis of the body and the axis of the stop with the opening are identical.  Refer to Fig. 1.

As to claim 16, Croslen discloses the ending for the hose according to claim 1, wherein the stop is connected with the body by means of at least two draw rods (17).

As to claim 18, Croslen discloses the ending for the hose according to claim 1, wherein the mouthpiece has a cylindrical or elliptical or flattened cross-section, or rectangular or polygonal cross-section with rounded corners.

As to claim 19, Croslen discloses the ending for the hose according to claim 1, wherein the body is a part of a piping system.  Refer to Fig. 1.


Claim(s) 1-2, 4-7, 9-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuffre (US 6,695,355).
As to claim 1, Giuffre discloses an ending for a hose (2), comprising a body (10) and a mouthpiece (1) connected with the body; the mouthpiece is designed that an end of the hose can be pushed onto it, and the mouthpiece has a thickening (4) on its outer end designed for holding of the hose on the mouthpiece; whereby the ending has a circumferential stop (13) with an opening (Figs. 3 and 14) for the hose placed in an axis of the mouthpiece; the mouthpiece has a waist (6) for a pulling on of the hose and the waist follows upon the thickening, the mouthpiece is slidably placed inside the body in order to achieve a movement freedom of the mouthpiece towards the stop (Fig. 3); the stop is connected with the body (Fig. 14), whereby the stop has a touch surface (113) on its circumference, whereby the touch surface is oriented inside, against the thickening on the mouthpiece (Fig. 3); and a difference between the outer diameter of the thickening and the inner diameter of the stop is less than twice the thickness of a wall of the hose (Fig. 3).

As to claim 2, Giuffre discloses the ending for the hose according to claim 1 wherein the mouthpiece has a sealing zone which is designed for slidable connection with an inner surface of the body, and the slidable connection includes a sealing ring (30, 30’).
4, Giuffre discloses the ending for the hose according to claim 2, wherein the sealing zone and the thickening have the outer diameter that is identical to or smaller than the inner diameter of the opening in the stop and the mouthpiece is designed for an insertion into the body through the opening in the stop.  Refer to Figs. 3 and 14.

As to claim 5, Giuffre discloses the ending for the hose according to claim 4, wherein a cavity in the body has a mount (13) as the stop for a front surface of the mouthpiece.  Refer to Figs. 3 and 14.

As to claim 6, Giuffre discloses the ending for the hose according to claim 2 wherein the sealing zone has the outer diameter that outer diameter that is larger than the inner diameter of the opening in the stop (diameter as at threading 8) and the mouthpiece is designed for the insertion of the body from a side that is opposite to the stop.  Refer to Figs. 3, 13 and 14.

As to claim 7, Giuffre discloses the ending for the hose according to claim 6, wherein the sealing zone includes a disc with a groove into which the sealing ring (30’) is inserted, whereby the disc follows upon the waist of the mouthpiece.

9, Giuffre discloses the ending for the hose according to claim 6, wherein the body has an inner thread (12) with a diameter larger than the outer diameter of the sealing zone on a side opposite to the stop, and the body has a flat sealing (32’) for sealing of a connection of the ending with a connected element; whereby the sealing leans onto the mount in the body by an end of the inner thread (Fig. 14).

As to claim 10, Giuffre discloses the ending for the hose according to claim 1, wherein the mouthpiece is placed in the cylindrical cavity of the body, whereby the axis of the mouthpiece, the axis of the body and the axis of the stop with the opening are identical.  Refer to Figs. 3 and 14.

As to claim 11, Giuffre discloses the ending for the hose according to claim 1, the stop is connected with the body by a circumferential wall (Figs. 13 and 14); the circumferential wall produces the cavity inside which the mouthpiece is placed, whereby there is a gap with a dimension at least identical to the thickness of the wall of the hose between the circumferential wall and the mouthpiece (see Figs. 3, 13 and 14).

As to claim 12, Giuffre discloses the ending for the hose, according to claim 11, wherein the circumferential wall is a continuation of the cylindrical body.  Refer to Figs. 13 and 14.
13, Giuffre discloses the ending for the hose according to claim 11, wherein the circumferential wall has an inner conical surface (213) for leading of the hose and an inner conical surface (113) for a delimitation of a movement of the sealing ring.

As to claim 14, Giuffre discloses the ending for the hose according to claim 1, wherein the opening in the circumferential stop a cone oriented outside (213) for purposes of the leading of the hose into the body.

As to claim 15, Giuffre discloses the ending for the hose according to claim 1, wherein the opening in the circumferential stop has the groove with the ring in order to seal the hose against the body.  Refer to Figs. 13 and 14.

As to claim 17, Giuffre discloses the ending for the hose according to claim 1, wherein the stop has an inner conical surface (113) and the mouthpiece has on the thickening an outer conical surface (as at 4).

As to claim 18, Giuffre discloses the ending for the hose according to claim 1, wherein the mouthpiece has a cylindrical or elliptical or flattened cross-section, or rectangular or polygonal cross-section with rounded corners.  Refer to Figs. 13 and 14.
19, Giuffre discloses the ending for the hose according to claim 1, wherein the body is a part of a piping system.  Refer to Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuffre.
As to claim 8, Giuffre discloses the ending for the hose according to claim 6, except that the thickening has the outer diameter that is larger than the outer diameter of the opening in the stop.  
However, Applicant makes clear that having either an outer diameter of the thickening being larger than an inner diameter of the stop or a difference between the outer diameter of the thickening and the inner diameter of the stop being less than twice the thickness of a wall of the hose are equally suitable for the intended purpose of the sealing and securing the hose.

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Giuffre such that the thickening has the outer diameter that is larger than the outer diameter of the opening in the stop as a matter of obvious design choice since the change is based solely on design preference for this particular application and no new and unexpected results would be produced.

As to claim 20, Giuffre discloses the ending for the hose according to claim 1, except that the body is plastic and wherein the mouthpiece is plastic or metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Giuffre such that the body is plastic and the mouthpiece is plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

GB 2 251 044 discloses a pipe connector that uses a nipple that inserts into a hose and an external coupling that compresses the hose.
Andros (US 7,648,178) discloses a pipe connector that uses a nipple that inserts into a hose and an external coupling that compresses the hose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679